Affirmed and Memorandum Opinion filed July 11, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00607-CR

                           LEROY STOOTS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1517329

                     MEMORANDUM OPINION

      Appellant Leroy Stoots appeals his murder conviction, challenging in a
single issue the sufficiency of the evidence to support the conviction. We affirm.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      Charged by indictment with the murder of the complainant Kumba “Marie”
Sesay, appellant pleaded “not guilty.” A jury trial followed with several witnesses
testifying to the events before and after the murder.
      Trial evidence showed that on the morning of July 3, 2016, a boy discovered
the complainant’s body in a ditch near Jones High School. The complainant had
suffered a gunshot wound to her head. Houston Police Department investigators
responding to the scene found blood and brain matter in the roadway leading to the
ditch. The autopsy revealed the complainant had been shot at very close range.

      Appellant and the complainant had shared a romantic relationship. At times,
the two had lived together, but trial evidence showed that the complainant had
planned to leave appellant the weekend she was murdered. Two days after the
murder, the Fire Department found the complainant’s car burning. The backseat
contained a large amount of clothing, consistent with the complainant moving her
belongings to a new location.

      Appellant’s cousin testified that before the complainant’s murder, appellant
called him and related relationship problems, specifically sharing that appellant
and his girlfriend had been “getting into it and . . . she put him out.” The cousin
testified that appellant later confessed to murdering the complainant.

      A jury found appellant guilty as charged. The trial court found the
allegations alleged in the enhancement paragraph “true” and sentenced appellant to
confinement for life.

                        II. SUFFICIENCY OF THE EVIDENCE

      In evaluating a challenge to the sufficiency of the evidence supporting a
criminal conviction, we view the evidence in the light most favorable to the
verdict. Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). The
issue on appeal is not whether we, as a court, believe the State’s evidence or
believe that appellant’s evidence outweighs the State’s evidence. Wicker v. State,
667 S.W.2d 137, 143 (Tex. Crim. App. 1984). The verdict may not be overturned


                                          2
unless it is irrational or unsupported by proof beyond a reasonable doubt. Matson
v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991). The jury “is the sole judge
of the credibility of the witnesses and of the strength of the evidence.” Fuentes v.
State, 991 S.W.2d 267, 271 (Tex. Crim. App. 1999). The jury may choose to
believe or disbelieve any portion of the witnesses’ testimony. Sharp v. State, 707
S.W.2d 611, 614 (Tex. Crim. App. 1986). When faced with conflicting evidence,
we presume the jury resolved conflicts in favor of the prevailing party. Turro v.
State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993). Therefore, if any rational trier
of fact could have found the essential elements of the crime beyond a reasonable
doubt, we must affirm. McDuff v. State, 939 S.W.2d 607, 614 (Tex. Crim. App.
1997).

      The indictment alleged that (1) appellant intentionally and knowingly caused
the complainant’s death by shooting her with a firearm, and (2) that appellant
intended to cause serious bodily injury and intentionally committed an act clearly
dangerous to human life that caused the complainant’s death by shooting her with a
firearm.

      A person commits murder if the person intentionally or knowingly causes
the death of an individual, or if the person intends to cause serious bodily injury
and commits an act clearly dangerous to human life that causes the death of an
individual. See Tex. Pen. Code Ann. § 19.02(b)(1), (2) (West 2019). The trial
court’s instructions tracked the indictment in the disjunctive, and the instructions
were consistent with the language for a murder offense under the Penal Code.

      Though appellant challenges the sufficiency with respect to all elements, the
thrust of his complaint is twofold: (1) the record contains insufficient evidence
identifying him as the complainant’s killer and (2) the cousin who testified that
appellant confessed to the murder was not credible.

                                         3
      The State may prove a defendant's identity and criminal culpability by either
direct or circumstantial evidence, coupled with all reasonable inferences from that
evidence. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016). A lack
of direct evidence is not dispositive of the issue of guilt. Id. Circumstantial
evidence is as probative as direct evidence in establishing guilt, and circumstantial
evidence alone can suffice. Id. A jury may infer intent from any facts that tend to
prove its existence, including the acts, words, or conduct of the accused, and the
method of committing the offense. Guevara v. State, 152 S.W.3d 45, 50 (Tex.
Crim. App. 2004); Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002).

      Evidence places appellant with the complainant throughout the weekend of
the murder. Don Hilliard, the owner of the radio station for which appellant and
the complainant worked, testified that he saw appellant and the complainant leave
together on Friday, July 1, in the complainant’s new car, a Volkswagen Beetle.
One of the complainant’s friends, Casey Champagne testified that later that same
evening — at 11:30 p.m. or 11:45 p.m. — appellant and the complainant stopped
by her apartment to retrieve a bag the complainant had left there. Shykerla Hearne,
a close friend of the complainant, testified that she spent Saturday, July 2, with the
complainant, and part of that time was with appellant. In sum, Hilliard, Hearne,
and Champagne presented testimony placing appellant and the complainant
together throughout the weekend. Appellant’s friend Derric Brown testified that
after midnight on July 3, appellant was carrying a gun, driving the complainant’s
car, and stopping near Jones High School, where the complainant’s body was
found the next day.

      According to Brown, on July 3, around 12:40 a.m., appellant called him
from outside of Brown’s house. Brown was not home at the time. Appellant told
Brown that he needed him, and “whatever you do, don’t get off the phone.”

                                          4
Brown drove home and when he pulled into his parking spot, appellant parked a
blue Volkswagen Beetle behind him. Appellant then came up to Brown’s car with
a gun in his hand. Brown testified that appellant told him, “Man, I f ***ed up.”
Appellant tried to convince Brown to go to a bar with him to talk. When Brown
would not go, appellant put the gun to Brown’s head and said, “I’ll kill you and I’ll
kill myself.” Brown asked not to be killed and agreed to join appellant. According
to Brown, appellant then said, “Man, just get in the car, I tell [sic] you where to
go.” Brown got back in his car and appellant got back in the Volkswagen Beetle.
Appellant then directed Brown over the phone as they drove in separate cars.

      Brown’s then-girlfriend testified that Brown texted her to follow him when
he went to meet appellant because Brown was concerned. The girlfriend followed
at a distance, but, at one point, she pulled up next to appellant at a red light. She
did not know appellant and she claimed appellant did not know her. She provided a
consistent description of appellant and testified that he was driving a blue
Volkswagen Beetle.

      Brown stated that near Jones High School appellant told him “Hold up, man,
I have got to piss.” Brown testified that he refused to stop, thinking appellant
would kill him, and instead drove on to a nearby stop sign while appellant stopped.

      Appellant told Brown he wanted Brown to take him to appellant’s mother’s
house but first appellant needed to “bring this little bitch back her car.” Brown
later picked appellant up at a gas station. Brown identified the boots appellant had
been wearing that night. The medical examiner determined the boots contained the
complainant’s blood.

      Appellant’s cousin, Darrell Isles, gave testimony about appellant’s
whereabouts the following morning. Evidence showed that in the early morning of
July 3, appellant made two phone calls to Darrell Isles’s phone. The calls lasted
                                         5
less than 10 seconds. Phone record data showed that later that day, Isles’s phone
traveled to the area where Isles’s sister, Rhonda Isles, lived; and Darrell Isles
testified that he saw appellant when he was at Rhonda’s house. Isles explained that
he gave appellant a pair of shoes at that time and also provided appellant with a
change of clothes. According to Darrell Isles, appellant was wearing “like work
boots, cargo boots” which were left at Rhonda’s house and placed in the laundry
room. Other witnesses also testified that near the time of the murder they saw
appellant wearing these boots. The police retrieved the pair of boots from Darrell
Isles’ sister’s home.    Bracelets were found in the boots that appellant was
identified as wearing in pictures posted of him on the radio station’s Facebook
page. A forensic analyst with the Houston Forensic Science Center testified that
blood found on the boots “came back to [the complainant].” Darrell Isles testified
that appellant confessed to murdering the complainant:

      Q. Okay. Did the defendant ever tell you about his girlfriend, what
      happened to his girlfriend?
      A. His girlfriend that’s -- the new girl -- the girlfriend -- we seen it on
      the news what happened to the girl before then. You know what I'm
      saying? So I only seen that girl probably like one time over my life.
      Q. Okay. That girl that was talked about in the news reports, did the
      defendant tell you what happened to her?
      A. She was murdered.
      Q. Did he say who did it?
      A. Yes.
      Q. What did he say?
      A. He say he done it.
      Q. He said he killed her?
      A. Yes.
      Q. Did he say how he did it?
      A. That particular time, yes.
                                          6
      Q. What did he say?
      A. That they got into a fight, or something. From the fight, he shot
      her, or something like that.
      Q. He said he shot her?
      A. Yes.
      Q. Did he say what happened to her body?
      A. I ain’t asked him all them questions like that because like . . .
      Q. I understand, but did he say what happened -- what he did with the
      body?
      A. No -- oh, yes. They had drug the body by Jones or something.
      Q. That he did what with the body?
      A. They brought the body by Jones, the high school, whatever it was.
      Q. Okay. Jones High School in South Park?
      A. Yes, sir.
      Appellant complains that the medical examiner’s evidence was inconsistent
with the confession Darrell Isles originally provided to investigators — that
appellant told Isles that he had given the complainant “handlebars,” beaten her, and
then shot her. According to appellant, the medical examiner’s report did not
indicate the presence of “handlebars” in the complainant’s body and the medical
examiner testified that the abrasions on the complainant’s body likely were caused
from being dragged on the pavement. But no evidence revealed whether the
toxicologist tested for “handlebars,” or whether “handlebars” are derived from any
of the substances for which the toxicologist did test. The medical examiner also
testified that abrasions on the complainant’s hip could be consistent with blunt
force trauma. To the extent the record contains conflicting evidence as to the
source and cause of the abrasions, this court presumes the trier of fact resolved
conflicts in favor of the prevailing party. See Turro, 867 S.W.2d at 47.

      Appellant points to a lack of video evidence.         The homicide detective,

                                          7
Officer Perez collected surveillance video from Jones High School. The video,
admitted into evidence at trial, showed the ditch where the complainant’s body was
found. Consistent with Brown’s testimony, the video captured            two vehicles
coming into view at 1:48 a.m. on July 3, 2016. Though the vehicles were not
identifiable, the video shows one vehicle stopping and the passenger door opening.
A person pulls something from the passenger side of the vehicle and then goes out
of view by 1:50 a.m. Another set of videos taken from surveillance cameras near
where the complainant’s car was found confirmed that the vehicle was dropped off
after 2:07 a.m. on July 3, 2016, and that someone set the car on fire on July 5,
2016.

        Other evidence included the following: (1) Darrell Isles’ testimony that he
overheard appellant and his daughter talk about needing to return to “Scott and
Blodgett” to set the car on fire and get rid of the evidence; (2) Hilliard’s testimony
that appellant told him in a phone conversation on July 4, 2016, that he was going
with the complainant’s mother to identify the complainant’s body, an event which
the medical examiner confirmed did not occur and would not have occurred; and
(3) testimony about relationship difficulties between appellant and the
complainant. See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004)
(“Attempts to conceal incriminating evidence, inconsistent statements, and
implausible explanations to the police are probative of wrongful conduct and are
also circumstances of guilt.”); Nisbett v. State, 552 S.W.3d 244, 265–66 (Tex.
Crim. App. 2018) (“While motive is not by itself enough to establish guilt of a
crime, it is a significant circumstance indicating guilt. . . Marital difficulty can
establish a motive for murder.”).

        Appellant complains that two witnesses, Gladys Ibarra and Jose Ramos, did
not identify him or provide testimony as to who caused the complainant’s death.

                                          8
Ibarra testified that sometime between 11:00 p.m. and midnight, she saw from a
monitor in her living room a vehicle stopping in front of her house. She heard
what she thought was a gunshot. She peered out her window and saw a dark-
colored Volkswagen. The car’s wipers were on and she saw a single person in the
vehicle “like going crazy, waiving his hands.” She heard a door slam, and the
vehicle then quickly reversed and sped off. The next day her husband found the
complainant’s blood-splattered government identification card in their front yard.

      A forensic analyst with the Houston Forensic Science Center testified about
the results of DNA testing on a swab from the Volkswagen’s door, a gold bracelet
found on the complainant’s body, the complainant’s undergarment, the lanyard
with identification card (found by Ramos), and the complainant’s fingernail
scrapings.   Appellant was excluded as a DNA contributor for the fingernail
scrapings and clippings. The forensic analyst found no male DNA from vaginal,
rectal, or oral samples taken from complainant’s body.           The lanyard and
identification card were insufficient for interpretation. The undergarment stain
contained a partial mixture of Y-STR DNA from at least two males, but no
comparison was done to identify appellant or anyone else as a contributor.
Appellant was excluded as a contributor of the DNA left on the driver-side door of
the complainant’s Volkswagen; but the complainant was not excluded. At trial,
cell-phone evidence substantiated many of the witnesses’ accounts. Though the
evidence did not pin appellant with precision to any place, the evidence showed
that appellant’s cell phone, the complainant’s cell phone, and other relevant
witnesses’ cell phones were in the vicinities and corroborated testimony about
when a call or text was made, sent, or received.        The State’s phone expert
explained that he could not offer more than phone locations; he was not
representing that the phone records showed the location of appellant, the


                                         9
complainant, or any of the other individuals.        Appellant’s phone was never
retrieved. Appellant’s cousin, who told police of appellant’s confession to the
murder, testified that the cousin’s fourteen-year old son damaged appellant’s phone
and threw it down a drain.

      Viewing the totality of the evidence, we conclude that the jury reasonably
could have found that appellant remained with the complainant throughout the
evening of July 2, and that he used the gun he was seen carrying to shoot the
complainant in her car in front of the Ibarra-Ramos residence. Likewise, the jury
reasonably could have concluded that by appellant’s use of the gun, his efforts to
conceal the complainant’s body, and other evidence, he intentionally or knowingly
killed the complainant. See Guevara, 152 S.W.3d at 50. Under the applicable
standard of review, a rational trier of fact could have found beyond a reasonable
doubt that (1) appellant intentionally or knowingly caused the complainant’s death
by shooting her with a firearm, or (2) appellant intended to cause serious bodily
injury and intentionally committed an act clearly dangerous to human life that
caused the complainant’s death by shooting her with a firearm. See id.

                                     III. CONCLUSION

      We conclude the evidence is sufficient to support appellant’s murder
conviction on each of the essential elements. Accordingly, we overrule appellant’s
sole issue and affirm the trial court’s judgment.



                                       /s/     Kem Thompson Frost
                                               Chief Justice

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — TEX. R. APP. P. 47.2(b).

                                          10